Citation Nr: 1015102	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1949 to December 
1952 and died in September 2007.  The appellant claims 
benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2010, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death, except 
where there was a separation which was due to the misconduct 
of, or procured by, a veteran without the fault of the 
spouse.  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. § 3.50 (2009).  

In order to establish her status as a claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  A marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. 
§ 3.1(j) (2009).

In this case, the appellant contends that she is entitled to 
VA death benefits as the Veteran's surviving spouse.  The 
record includes a copy of an unrecorded marriage certificate 
between the appellant and the Veteran indicating that they 
were married in July 1952 in Piermont, New York.  Moreover, 
the appellant and her daughter submitted statements asserting 
that, although the appellant and the Veteran were separated 
for many years, she had never divorced him.  

However, there is conflicting evidence of record on the issue 
of whether the appellant and the Veteran divorced prior to 
his death.  First, the Veteran indicated in a September 1981 
claim for benefits that he was divorced from the appellant in 
1970 in New York, New York, and he consistently represented 
thereafter that his marital status was "divorced" in 
numerous communications with the RO.  In an August 1982 
statement, he also explained that the appellant had remarried 
in the mid-1970s and adopted the last name of her new 
husband, K.T.  Additionally, the Veteran's Certificate of 
Death, which was completed with information provided by his 
son, also indicated that he was divorced at the time of his 
death in September 2007.  Lastly, it is significant to point 
out that the appellant, in a December 1981 claim for 
apportionment, represented herself as the "ex-wife" of the 
Veteran. 

Given the conflicting evidence of record as to the marital 
status of the appellant and the Veteran, the Board finds that 
a search of public records should be conducted to determine 
whether there is a record of a divorce between the two.  
Accordingly, the Board finds that case must be remanded for 
attempts to be made to clarify whether the Veteran and the 
appellant were, in fact, divorced.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the county clerk for all 
counties encompassing New York, New York, 
where the Veteran indicated that a 
divorce decree may have been granted, to 
request any records regarding a divorce 
of the Veteran and the appellant.  Any 
negative search result should be noted in 
the record.  

2.  Contact the county of the deceased 
Veteran's former residence in Piermont, 
New York, the reported place of marriage, 
and request any records related to a 
divorce of the Veteran and the appellant.  
Any negative search result should be 
noted in the record.

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



